        @                                                                  J:1651 /6
                     l
-   -         -- .   t       .
                                      -   -                                -                                         -                                       .-




                     lJ
                      T-coeeiro--lùxœy--4f
                     + ?p,-&r Gmyuœmbr-  -J
                                          ..wV'-t
                                       qfc ttkç,ztony -
                                                r -oz-làl
                                                        f 7- ,K '
                                                                m-     .
                     ix uc kiy Le-
                             -   œ vxz-tjgjy-bllz.-dA xeu o' kw---- -.-
-                    /maiM-. e'
                              vsy-e yozvvv.-e-e/vew-www
                                                      ',>--4Q .--                                                                                        --
                      W- -bm rq'
                      v         l /$1 co<zerfpn< .q,uœzct-
                                                         &' ---G      -
                     Tb-l w/yeo&A z--mA z/euz m tkh-iém -$Jt
                                                           ya-âwx ---.
                     7
                      $o< )u $6>X Jzbe r re-cz/kY- N= g zwupm- - --
                                                                  -




                     mvl-5-TJo<..r * &.c-v l4nwu l4y' * /7a - .
                     .                                  .
                                                                                                       -
                                                                                                                                     - - - .-
                     g1t-
                     ,  '
                        : m ,o/k- szz
                                    â-r /-r woolcl/zk A cw œ?                                      -       - .                               -- -
                     i
                     rtro ,,         1
                                     .,../r
                                          v.-
                     ,I .x?,/1,A. >, qtp ssa-sevrczy/w /;
                                                        0 y. --
                                              .

        @                                     -                                                                          .   .           .   - . .. ..   .   .




-----                '
                     jG*& mVf JlJeY-//1J â1Jk
                     -
                     (
                     .
                     .
                                            J-u rxwc nwp<4ul- -
                     racozzà ioio                 s,-
                                                        >/-cl,?
                                                              m --1 c-ç?#D on-
                                                                             çlp p-tye4x. -
                     Yl
                      bclot f
                            wzx-mzwowv/
                                      A /-p-
                                           ro<a -0-z
                                                   X.-'
                                                      - qnzl-
j
-                   -wiultezv-losg q-               -
                                                        ).'   -       m ezlt4
                                                                            ' Jsw m- iy'
                                                                                       a,c%# - -
j                    i
                     î
                     l
                     '
                     vjà-mp)?olaJ?'
                                  < /,-6b,
                                        w A+rg-Jpc.w- .a/- -
                     vs-rwu e's / >I'
                                    uàt.
                                       rz/ çy rAzwe-zb JJ-
                                                         VI                                                                                       --
                     2 V ITJ > L .-4D -> ihltez k s-#vm                                -                                                            -
                     i
                     lwv
                       w aon Ts,
                               sw ,s/y
                                     m/zp.
                                         w./-a-szy'- zo tn             -
                                                                                                            ,    ,

-------              !i
                     j-
                      1za,/;
                           ,-.,trr qn .w>vckuhou;s A,#                             .
                                                                                                                                 j
                                                                                                                                                  --
-             - -    lxz.
                        w /i/orx pzyzz,x o >. /z-
                        /                       ,,o aw ,cc-
                                                          ex-:-.p                          -                                         -




-       - -    -     t
                     'A121-0.
                     b
                     t      vyz-
                            1  l-'>-c
                                 ,.'.
                                    Jronpz
                                         '-s/o
                                             r/-
                                               zcz
                                                 r
                                                 -/
                                                  oz
                                                   '
                                                   L
                                                   -oa
                                                    ' l-mw/xvs--
        *-           t ltïms.- ..z-,
                                   s4-zom
                                        -p-uxl,.,'  />x-kqn A-A4zn .-
                     kt-%7-ll.-r & %s.
                         -              c'
                                         -/       ,4,
                                           ar.zk-.4 -4c
                                                     ., . œz)-4#-y-- - -       ,               -



                     Ia * 0
                     i           /# ?Qjr/ptgKf&Ay -%6-* f
                                 .
        @
                                           wsi
                                             'pa m- ezeu Iv. cv = h
                                                                  '
                                                                  y-v---f.
                                                                    -   '-- >
                                                                            -e--4sok> --- - --- -                                                                                          .        .
                                                                                                                                                                                                        .



                                                    lv'
                                      1$- >rcu.      k---As->c-3.
                                                        -

                                                                   /J
                                                                    o=z,/  -ès&-X-------.
                                                                            .- -




                                      qc.o,
                                      -
                                          ,.
                                           .t-
                                             y-     .  a o
                                                         -r
                                                          mz) '.
                                                               J o 1
                                                                   )-
                                                                    -w.
                                                  tyxk-o my,o%l-n-x9./
                                          vgrnnken,                  !----
                                                                          )
                                                                          c- 4 -v.-
                                                                         vntk ltji
                                                                                 a,
                                                                                    -
                                                                                   ,-
                                                                                     ---
                                                                                       -
                                                                                        -    .




                                                                                                                 .. -

                                                                                                             ,

                                    l
                                    coo,,cX.yy-c
                                  --1          'y-/-c-
                                                     '.
                                                      o-%-œ -= )+
                                                                'fkzl-ysocrsJf,3
                                                                               -
                                                                               )-&cz#+w------                                                                        ,


-   -   -       -                 - 0?-
                                      , ovmemvs-,'           wA../.
                                                                  -#tw->
                                                                       -z- )
                                                                           s--o-z-zo.r) -                                                                                .

                                                                                                                                                                                                                                -




            I.-0
            -   -s---.-t,oqc-szv,4'./
                    -   -    --   - -..+-.cea.
                                      . tv    c,-re-
                                                   ),
                                                    e'
                                                     u.. -
---- --- -z :'/'.
                n/t Aoz zrv- ezma,,,l/.$-vavwzg yp-lh'ï--- .                                         -



                                                 s-.4/1z
                                                    -                                                                                                                                                       ''
        eJ-A=- >:
               - v-s--p ewJ,ow A-../.>z?/è - .vt)-                                                               -                           -       -                                              -
                                                                                                                                                                                                        .
                                                                                                                                                                                                             .   -   -   -- -   - -



                                          F-c>'
                                              - V--Y- /ei-X r
                                                            Jz2s-'- (Q=                                                                                                      .
                                                                                                                                                                                  * --zT#-c -- -                                    -
    @                                 .qb /y/h        'r)irc?pbg w
                                                     A/         .
                                                                     :zl&.cf                                                             .

                                       a/)-%tv-4rca
                                                  vJ-
                                                    u, bos-.'-
                                                             '- noàs-ve-arxs                         ,

                                                                                                                                                                                                ,



                                          t tq lg-
                                                 r-
                                                  csh'
                                                    -
                                                     paJ- r                                                                      7,e/r ny v 4,
                                                                                                                                             w':c../+
                                          1s-t>,,   vj .z'
                                                    -    z///c/< A /,çy ç- ,.r * -
                                          c= </:oJ.m .
                                                     ,Xw, i'n Ay. ,15
                                                                    .J-v z- xrxz?kup
                                                                                  ,ko-i
                              . W jIgvis <>- a/> ,/kz/h-4
                                      U-    -           'D ;gf #o -y> NG .                                               .

                                                                                                                                                         .
                                                                                                                                                                                          ,.


                              =:
                               J/th-.6+-oy
                            - U,         4al
                                           z
                                           by6
                                           w-tir
                                               qltG
                                                v-
                                                 . X>  y-%q
                                                   J-nnm,
                                                   .
                                                   '     ..-knq-.-l
                                                            .--
                                                            ,
                                                                  p
                                                                  .
                                                                  b
                                                                  -az1V -
                                                                        -          . -
                                                                                             .
                                                                                                 '
                                                                                                                             -




                                      o?v- ozs/-%(/
                                                  -,..-# gI
                                                          --*--,, ,
                                                                  -.r-.m u-a/x ..
                                      % 4pA*Pwttz tq6 -
                                                      ?# -44r
                                                            yv  & q?-
                                                                    % t
                                                                      h.
                                                                       -.z-.   ..-
                                   1t:
                                     4#1 ,9:
                                           F
                                      A IOJ' fà     Jk --.4?
                                                      AX.  X )?g<l Y.c,
                                                                .       v:-z.-- -.
                                                                        &-
                                                                        -                                .   .   -               .   .
                                                                                                                                                                 .
                                                                                                                                                                                  .
                                                                                                                                                                                      -   - -



                           r ,-,oe s:   -a r -kvoo/(fz;s.qe--wyy . . /7
                                    âJ-z-                            'a< . ..- .         .           -
                                                                                                                     .
                                                                                                                                 .
                                                                                                                                                             .                .

                                                                                                                                                                             ,.
                                                                                                                                                                                                .



                              Y W4Y '&>7W G.     -//XN VW V
        @               ---j-  )
                           C#f8,
                                   y   g   ,    -
                                                               X
                                G-M -L--py-ss-asysm puu-m..yeyyj
                                                                z
                                                                -
                                                                 l
                                                                 l-c
                                                                   lo -n-
                                                                         vk   - -
                                                                         yyy y, ..
                                                                                                                             -           -       -




                           o qm e - k, / 7n& -cp??D q5iq4 #vts  X >- t-zu , --.
                                                                             .
            .
          j                                        .                  .             '
                                                                                            ?
,


    @
          l
          'sApfnx
                ccmAjsrp--
                      -
                         t
                         y-.,-,
                              -h->' cmpyy,.-o-v/                                                                  --
          l
          Jtl
            uA m t a, 12 -/% /
                             ++ y-y.
                                   --o.
                          e um mta-v- > st
          $y ko-yt--sY z?p,            -

                                               j
                                               ,
                                                                      .                 .


              -   -
                         t v.pJ-z> /zA +7/7 A
                                            ',&
          J,z,
             .a
          fvvz,
          j
          .
          l  2
             J o-j.
                  ,
                  y
                  b
                  Y-o:ha
                       oo jyjy1yyy-P
                                   c
                                   vt
                                    g
                                    p   -          .
                                                                  .
                                                                      y
                                                                      c/
                                                                      r v
                                                                            z
                                                                                o


          I
          l-
           m4z      >    y     ew .   -
                                  y o.6)'ck .r a'/Y>z Akcy ew .
                                                                                -




          lG sw ws A r -A .    , cvA % ,+-#1-z* --
          (A -J --#s-w e r M Cy r oq1 ,/-,
                                   -




          éEv-trzfmzore--hàex-in Lzztrzkva-
                                          'A o-vM  --
-@        t
          Io $. w-/tpoAzc.oa- e--/o /&- ow, =,
          iocu z'ozx J < , '> - x := t.+ ,/ o ?y-
l       . oA 2,> o-.b y$c-Jem.g c
                          ,.
                                     y zà up.y
          i
          tvkemx-w- clo- 7--j    )4r:-> J,.y.A -u-
          l
          )   )
              j
              'pyg'      wys y/
                  ojy uy u    ojz
                                eyAs
                                   -s.
                                     As
                                      -.
                                       F
                                       Xy
                                        --                    .
                                                                                                                    -
          j
          '                            J               Y 'J- p n r y m -xm ?
          o(%xve
              h-
               zoOazka/,-/z& ., )                                                           o y gzy cy
          -


          I                                                                                          .y
          C G w AJ Y m /pls ,z snyco-cw s
                                                        -


                                                            /s/ssooos-p.                                  .

          !
          i
          ip
           cv-
             t
             sp
              .cb..
                  r.,rz-(w.t:
                            A. Jx 2: Jn )
                                        tyzz oy b
                                                                                                      -       .




                                           .




          lslo
             -lku pe/
                   M ohJ,J -r #/-   tvpA-z
                                         y                                                                         -
          l&t.v% /X m y J.ptpsn-s yw
          $                        -w w y                         .
                                                                                                . .




*
-         X>4h#c
               ,e
                psgo/-dco
                        èl
                         l.f.
                           '
                            zJwpv
                              wz'AA-->z-
                               -       ,
                                       k-yys
                                       -/p -wlYvne
                                             wyr yjsw
          l
          )om z X
          -           -                    -
                                               &-
                                                F t*-Jr>
                                                       . -* ><+-.
                                                                ccz.
                                                                   z-                                             --u
          ,
    @

             - -svwjxk &zcu f-
                             zpx -wt
                                   ntl---fy-p ltkv
                                   y            .-/--.- -
        - zV-I
             .
             aJ&êrJ
                  ---)k%
                       .
                       -.->v
                          --A-----w--J-. n.-:-
                                             ,'.z----- --
                         .

                             /Jce..
                                  h
                                  -<J-a-o-àst
                                            p-
                                             f W-.;
                                                  X--/-u-
                                                        /'.
                                                          r G k,xv                                                                       -----
!                        -i'CS:JLsbW..-Z Prnm
                         <   -                lbc-h-za?1 z#
                                                          ' ij.-I-v-
                                                                   (
                                                                   '
                                                                   1,
                                                                    )tzjzy,
                                                                          -   -                     -       -
                                                                                                                                           --
                                 >'> / s. c>
                                           s m <w --
                                                   d az
-
t                    -yscmnaor/w                      -
                                                                  -




                                                                      --                          ymà
                                                                                          g ,,zJ,zs   .-
                                                                                                       ,-
                                                                                                   -uonsj  j),x
                                                                                                        A g'
                                                                                                        -     .s
                                                                                                               .---
                                                                                                                -




                                                                                                                  -.
-        -       -
                         j
                         c/z-zo-#-ue-:,2, q p 0- -')w - y -                                 -



-   -
                         3r
                          -&o'
                            03  aJ-sv-sg-aV-.)  %)
                                                 k-)iJ-X-1e-x--
                              hr-hJw xoasz serpngm cmr qt;A -
                                                               A---.-
- - -    -   -       -    A1,r'-
                               ')-ù.-/pA
                                       '
                                       -c-oalmntmxozh-é-
                                                       a,rvw-czz-
                                                                l-zy?,
    @ ----v-btA r +,7',c?,4
                          '-?.
                             p,m 1qs w,$ -,/,,.
                                              a1z/,'
                                                   rw/'
          >'cro-)Z-,zzs-             ' I7> /> ue
                        /,, zsgc JJjJv                                                                                  .        -



          #ç.ç/-
               ,cy
                 ,a-Co.gppklrvo- -Ape- c7t' +5
                         ocj />-œ 1+/. M 48p ,?
                                 '
                                 -
                                                  ,
                                                  a +0? ày
                                                         vvy.,    -
                                                                                      .


                         cwzus/-A7-., #cteo#r-/?v s+ v- /./    ..
                         V ,/J.-'uzpw/l /.#s-?o-= ss,v w,k > ovi
                         1k)' honor X <X,u hj,- :-y      --y          .


                           As X :- s va  kze -fzkdeœ mli . ?y,..
                                      y-/-                     y- y-&.
                         x / cona c/zww-r
  -                      n>Z--C svoonls.p-k>
                         '
                                          -

                                             gx.z-,>
                                              -



                                            > .& ,
                                                     -+/
                                                   qJc4?
                                                          -l,
                                                       .J-+.
                                                            y
                                                            >
                                                             #- -J-
                                                              -     s,
                                                                     oy-
                                                                      .
                                                                                  .



--                   -r!   -
                           -
                        nl?.ù -%     ..




                           @.. as/4J4 z    .r?
                                             v>
                                                  -




                                               .-AJZZ/X-  %p
                                                          .
                                                          .
                                                            -'
                                                        'jyqsi
                                                          .   f-
                                                               -e
                                                                é i
                                                                  yb-
                                                                 ,stsn - .- . -




                                                                           .
                                                                                                .                   .   -.




                                                                                                                                     ,




                      ,é'/ho
                     ec   Cy-s
                             o
                             eôor
                              ,
                             gq fzo'
                                 -*-.pve
                                      Al
                                     e.sr-/
                                          eo
                                          vlcl
                                             q-
                                              t
                                              i wy
                                              wm 7rl
                                                   -vî
                                                     ..,r.#
                                                     h.   ,f.y
                                                             dw
                                                              v-lQ-ssz
                                                               ea    y/'
                                                                      ''è
                                                                      o
    #                    l    ?  l
                                 b
                         csv . yv p >o.
                                      .v. v/-/            .
                                                                                                                             .

                                                                                                                        ,&yy)j.+c-       -
                         V$/'
                            S r>./wpzozçzvhbot
                                             eok/& oo o,feq.s)yw u                .
        @
1                i
l           --1
              -T
              t          -       7.zj1y t-   - --
                                                          cou
                                                            -
                                                                zzgsy
                                                                    ' m-xu. ----.
                                                                    -
                                                                              pyy .yy ;yy.
                                                                                - -   -                              -           . .   .       .   .
                                                                                 .


i
-                lcis yv-/z'
                 I         ,
                           w/-
                             #
                             Uz/
                               -r-tb
                                   'oiwc/
                                        t-.
                                          #Fshy                                                         zt
                                                                                                         /-V '
                                                                                                             --
                                                                                                              g
                 )I= n oueza - . I uvu--s
                             ,          q.
                                         ,,.
                                           /e. v k - zv -
                                                        '--                                                                                            -
- -

i
             -
                 .J-<--Ao xh
                 y          -s.-v .-' -Jas.                                               .
                                                                                              h -nuj,   -    -                   -         -




i
-
                 t noz +-m ç,-rulz--,--rtutx
                 -               -         lzvnj.
                                                m -me--Bp                                                                    ---
                 alu ayo/
ù
j
----
-       -
                 j -
                   ->j
                 ycp .-Aw/
                         i
                         kk-w-
                          --r   /.>
                              -&l .1h--
                                      e
                                      =j -
                                         ,
                                         t>At
                                        -.  1-
                                             4
                                             >-Mvf
                                             -




                                             -     1k/-
                                                r-v.
j    !
     r
     X%-
     f 0.
        my-
         -G=/
            yA-Xc
            &&  -o'
                  MN&
                    , mFy  -
                    (f---W W
                             ù
                             ,
                             Qyyy
                                -
                                4eze
                                  yy-
                                    yâ'.- .                             2
                                                                        ,
                                                                                                            .. . .




    -            pusz>.h-cop v g Jr slr-y-zww &z ,r,-. -
                 L

        @        w            Vpa ra-zv.s,>/-qà bovc(,4 4u , ---
                 ' :>'-A-s-v v-                                                                 .

                     lr œzce-c-- J-X- -b-
                                        X;jq
                                           -3>nW c//
                                                   ->'L                                                                                --
                        . on= @& #w.:,- -:-.v ->z/z.-8 DP
                 f&w--$z,#
                 .                                                      -                           -                    -   -




                         z
                             '
                              /5
                               .
                               ,.c7 ,-lb
                 -%
                 z/
                  '
                  z  -
                             .




                             uz   -h     zy-         yy egu4
                                                           g'-ya
                                                               wy-
                                                                ,-o
                                                                  xm-v;-zc-o-/0F
                                                                               p
                                                                               &u
                                                                                r-- - -
                                                                                      --
                   uwlc x lœs o' qA- ckv--    r +x-a,-apârx,                -




                 ;#à. c34--.o o#
                     &.        ',
                                os F
                                   --/v
                                      -.y-x /-,
                                              '
                                              -w.e,,
                                                   '
                                                   4 y-.y.v -
                                                      -         -                                                                                      -
                    -cp rw-vtI Jo sâx 7t.
                  cuq                      z,
                                            l/-tu sser                      -




                 (U'U =G Jh/r -A.Jc,-/.
                                      ot /-/+ -'> A /k-
                                                 -                                                                                     --
      t3-)eky OV w  r hwc -&1/  -'
                                 c,o7ftuc, V - --
      L
      % cvt zw/zxz-za- Aby oy< L-    J;rszoa
                                          -z-
                                            wy-----
.
-
.
--. . -h
    ---
      .
      ?-y y&o,X-syt
       .             qtex g-l-au J.j/u yvf
                                     .
                                           zy y p.----
!
I
r
I
I@
                                                                                                  7-                                      A                                    -/
r
-                             f/c s-y--Aj7-- ohm-
                                                f-l
                                                  ,
                                                  kk
                                                   - -
                                                     t
                                                     o-
                                                      'pm k-     '-A,4 . . -- .
                                                           -, .--* --                                             -                                                                 - .


j                           u vir
                               --7 vo xtco tvs.a w wv % /lœw. trghJ tk  -    -
                                                                                                                                                               .


                                                                                                                                                                           -
                                                                 u
                         ouxqibot  -vfp  uu-oey-/Atmf  -pv>4 -.-y-- #----..--             -




                         1#./p'siqrexr fa s opzz-pzm-w>y-.r w.- as
                                                        '/                                                -                       -                                    -                      .-       -       - - -


                          & --:
                              's & JRvs w- a,x-
                                              eaz
                                                t
                                                j--jz
                                                    -J
                                                     'v
                                                      lk-+   -.-   -'     -- .                -




p                        yvA ?cwr/+/->J)./<r./w /- y-(sy ,,.vY,-cew.- --.
                        --                                                                        -




        - -       -     -A <s,1/- c-*-a.vcoz- i----+&vA n-mI
                                                           )
                                                           -1.
                                                             cc.v,+-zw---,--
!
-   -   bfstiz,'
               &-wJ- àvm ,/'zj,sz> '&J-owowl A-w --
                            -                                                                                         -       -           -    -
                                                                                                                                                           '




' ----- u
        .rioxje-//0-
                   J-
                    à-œ é->/-/ô .> 4w 4fote&A
                                            '--A-oz - ---.
-@-                         -
                            '
                            c&'),I.'- -r
                            '
                            l                                                     -           -
                                                                                                  z
                                                                                                  w >-//J y.('
                                                                                                             yJ/
                                                                                                               -<>'
                                                                                                                  -m-4-0tr-J-- ---
                                '


                            #
                            bc
                             zî
                              c
                              ul.
                              y  g,y
                                wcv   rrvo-
                                   z -â4ww/oa
                                          z--c->+1
                                                 z?u
                                                   .
                                                   ku.=,
                                                       /'
                                                        A
                                                        -.
                                                        .qv-
                                                           =
                                                          t-
                                                           c -n.1
                                                            hà    .$
                                                                -+3,
                                                                   6
                                                                   -qA,-
                                                                       ,--.
                                                                        --                                                    -




              -   - -           --/-A-s/zo v ,'yA//-:z wu $:0-J-:4r'   = F-D Jù
                                4?J
                                  'V.u'.x-mw5-
                                             h.wf-&k c/-
                                                       utu.-G .
                                                              ?..rzQ
                                                                   -.o2-
                                                                       K-'
                                                                         -V -
                            z- #-,x ynqA-,z eo-.c-pw lr q# oTw-vvz-kt,s'--                                                                                 -   -                                   - -
i                           r o/
                               --/?4.vc-J4cz m ç'nv fw-c' + zp
                                    -       -                ' a+-.x,?/
                                                               -                              -                                                                .   -

                                                                                          ,
                            k
-
---- -
     -6/
     -.p
       u,
        -pr
          >o
           mib,
            wxo-y-z
                  p>7 >-+-
                  -w.nz-avs>
                           e.
                            ..
                             s4>
                              rs
                              -  I
                                op
                                 -k-.z?
                                    -




                                   <e /os
                                        -.---.
                                       zv           ,-

                             f.W-,V--v7V
                        .z 'c7          -       -                                                         ka o-#-
                                                                                                              - zgs- -
                                                                                                                     4-@r- .
                                                                                                                           - z-qu
                                                                                                                                A n-
                                                                                                                                   evA 'p>                                                                 -   --
-                           '7-- %r  . -> 4.# lVK-y.)$A-#<;W .XV>JA--- -
                               - kV--'+ ,.
                            ,,4,         v/
                                          '
                                          ../ez.
                                               /
                                               .<
                                                .,
                                                 ? . A v.o 7..x..:
                                                                 A-lvyzz.?wy . .                                                                       .
                            l                                       -                                 -
                                                                                                                          ,
                                                                                                                                      -   ..   . . .
                                                                                                                                                                                .         -



                            i
                            c
                             kc -/
                                 vot
                                   z?
                                    c -
                                      qnycw u.;
                                              .
                                              ,,7
                                                6 zp
                              r zvc,è wX< A,z,s A gA,
                                                        z
                                                        w
                                                    < ur '
                                                          p
                                                          g-ns/lwlr
                                                         wsuz r vvy
                                                                    c
    * -'-' l
           #.-'
              v             . - ---
                            ,                                                                                                                                                                      -




                    e= I tvxA z'
                               -ot w.
                                    -t. g.
                                         J$.< v,41-> /-
                  -j   h
                       -> -                           3-uzjtn - -
                   t n-l-tp pr/m ryvbe/ w f/h fe./z ,-7%
                                                                            . -       .
                                                                                                                                                           .


                                -       - -         -- .   -   -



                   I      --                                                                                                                                                         -
    @
                 i
i
l                lr lmky vsocl-pcccpbjà z Jw>-4v/-ysv                                       -   -                           -




                 Lui ov w/& zz-t-vo-w vA ./t.-,q.
                                        -       -
                                                .
                                                    -       -                                                                                               -----
i                'm c
                    vk..
                       , '/q,/ soovl ,> wz/.ôzr
                                              z?w tx/r/zy '                                 -




                 1
                 Jp>
                 ' sloz-J/J ,s ye.c,v y,.v zo1 .z.
                   ' ..
                                    '

                                            -
                                                    '
                                                    .
                                                    k
                                                    v   z-vp- ----
                                                           /-    -                                      -




(        -         ',- m r
                           b'
                            k pzzz-o/
                            -                   m e- osl-sy - --            -   j--àe/o/            -



'
;                ,
                 1on .,,J# & JsAzaza-- c xe > u-âs-u-s- -- ---                                  .




                 kA/,     y uvi
                              fph.Nx,
                                .
                                    -zy o-
                                         o
                 I '
                   / c
                  j.
                 1tx
                    .
                     /z
                      o/
                       ,<
                      no/ /
                           to
                            n            y
                                         z
                              cp l-ny ,,w-z m
                                          ,z.p
                                            â-g
                                              y-,--
                                                  --                -




-                i - v              o vn                        .   -   a.
                                                                         />m-m vv'
                                                                                 s.j m /w.l                                                             -       -




    @        -
                 t
                 i
                 -
                 h
                 y#z= J s
                        -  ,V #
                              '?
                               sz Wz
                                   .s
                                    '>
                                     ew4
                                       - .
                 @mjA-1Jcaz-AyyG-<- pqqex?y,                                                                                                                                -
                 : rs nnw w sl dr s -> .Jk,zruœc. a&4$/
                                                      -                                                                                                     -- -

  -
                 1
                 >c1%
                 V  M6zx
                       'X/-
                          h
                          bzA-Y
                            g7-/ryAp/z,
                                    -
                                      o
                                      cza/
                                         -y
                                          ,m -y
                                              Z
                                              -é
                                               g' qA<
                                         K---vrr W4o-
                                         u  .
                                                      -
                                                      -
-                )0,e- ozis qrç+rx , m sr z 4yse/l .- -- -
                 2                                                                                              .




l                ). . /r .>Y >#    h n.
                              ---vst
                                   -  y . .>zz'-
                                               % cm .   --                      -                           -




                 'nex ;'F ovœ ks so tws.c.ov-
                                            V-w7/ &-- --        -




                 :,teq+âv u v?yswh u-a/,Y O y - c' A-                                                                               -   -   -       -                   -




                 h.
                  >
                  qc((zp&A byci
                              n
                              ' wspy < >z3 hpg.-                                                                                                                    --
-    -       lzc?b-  w m q A>:z- % e.v& . oN 'wez#'                                                                                             -               -



           w .,/-+.' x fJ 4s---t- -./> +-k.,.             '
                                                          , -       -   -                                                                       -       -   -                   -



           :
           b   ?; é;r/;r
           ;lL3.       ïr;!t;!grr!--,, /?,'u& oJ.
                                                e>
                                                 - my,J zw,zzr                      -   -
                                                                                                                    .
                                                                                                                        -       -                               -   -           -



                                                   è/ hèm lg
-

    # - - 7*m4   à -<- kvox / >., ke c'br- *-                                                           .
                                                                                                                                                    -       -       -




                 XvQa'
                     ,/az
                      -

                        1/w oa
                          ,n, >Uzc
                                 -
                                 #  y
                                    .
                                    ê/#7.
                                  tu'     XA.
                                        --1,
                                           /kc+oX.
                                              t- G.,
                                                zye z
                                                    -/ --
                                                   wev  -               -                                                                                                   -
      @
                                      5
                              5vmz./=w,
                                      --7./.4
                                            ., o/
                                                '-or -- /
                                                        -y.,, t
                          mos ./'Q -s=-r-#.-> -rd- ecz,l -à.c,wo? cch-.--- -
                                                                 .


                      -   An-poa f >s.    ..
                                           -&'X 1x- V -UJ/AJ. Ay     .r- ..--
              -           3-on--r-cu4-A-
                                      . -/V kif--j-mv--œ-ch-.7-
                                                              4Z-N-/'---------
à
i
.- - -    -       -
                          îI'
                            iJ-c2
                              ' / '
                                  --)u'
                                      .zn --./
                                             =-v--,:yvo-
                                                       /vrm -,---w/-t -----
                          > t-s-.
                                --Au .
                                     /0----.y-m-
                                              'q/4s--    wsr-
                                                            ,z,,com atz - - .
                          fac--rnf #wT rev /+,/ % ylz c= rk
                          ,




, -
                          r -ey < ez/- 16-Jez/.'
                                               ,-1z ?z,// ku ry f
                                                 .
                                                         ,
                                                                         -   -            .




                          %f
                           //J
                             /è-
                               oc
                                yu
                                 rl
                                  -m
                                   t
                                   h-N
                                     w,7/-4yWy -/<z
                                             4 ><.p
                                                  'sy-zsW
                                                  -- - z..
                                                         .% v-
                                                             à
                                                             wy=.
                                                               .g-I
                                                                  .- .
      @               -y
                       Nesb
                         V
                         .-v-
                            X y    b
                                   .f
                                    E   -   ggg '-A , u    )
                           -ntv -j-?,conhu .o4 lhraey ,c4,'f,
                              -




                          m-an,-
                               '#.
                                 z/4 , /.b,g
                                           // 1.
                                               ,
                                               wAe-,Ao-zblly -W
  .. - -g
        f?C
          um
          TX-
            w)
             -y
              -U W fZ
                    '
                    W W XWZVWVAW
                          ?
                          -
                          o-
                          Vw
                            / ,
                              -z
                               yp/
                                 h
                           ,--nrs-
                                 ,
                                 ?
                                  o
                                  s
                                  v-
                                   ys
                                 z-j;
                                     a
                                    y.
                                      sy
                                       yg
                                     -y-y,
                                          uy y y
                                             . y




                                         rg---s>
                                               ,-
                                                 y ,
                                                yxsy
                                                    . y )
                                                        mu
                                                         -
                                                   )vyujy=
                                                         y-- z
                                                                 -




                          &-
                           V
                           '
                           y-#V
                              -.wvlov ,
                                      -x-v---z> y.- w-zO
                                                       ,,--o- --
                          1       -   -   s/J&-œn,J lv v .c> c/?c
                                                    -,-         '/wcJ                semc///e>
-                     --
                       >
                       MJ&7' LL-zWtember-7-j zblbi
                                                 .,+,
                                                    zz
                                                    c v(/
                                                        -- -
                              -   ç-z?V .
                                        //-
                                          '
                                          -c?4cA.
                                                : pyz-,* +?.%7--y e.c#/4ztu.     -
                                                                                 .




                          1?>-.. g4'#---
                                       >.:<cw,
                                             v/sz#
                                             ,
                                                 y--+,rc-ono.k<g?
                                                                > ?.
                                                                   <,
                                                                    r
                          1t zp
      @                       s
                                          y gh
                                             g4
                                              gzyy y pxyom.
                                                          yzy. yyy
                          /:+ vhp:
                                 l75 > â//ozv-
                                             .
                                             ?'
                                              %e rp/,-
                                                     n vhen >-?
                                                              g
I@

                      t
                      l
                      t
                      -/oohh c œ ,'-VW
                                     --'--0h-,r-
                                               v/,4.g+Avc-.- -
                           bc/ ln-vau >
                                     -
                                                                 ?J. > -eo/.
                                                                         / >e./,% - -                                     -
                       lr h%g
                            '-
                       )'   & .rc-
                                 g-ch
                                 .

                                                                     ..
                                                                      /,&.yn
                                                                           '-&î/gqgA ls,
                                                                                       c---
                       iro1ôs.-!/fs /J> py h-èœf çFz-zzpqce->/
                       thc Iil !
                               t
                               E
                               !!
                                :
                                /u >-/-yA zn uk -r -s oc /- w ?-----                         ,.


C                     -)cu.'vzr: lusœn. z& -<,& W J.
                                 -                         ctl/c= -- ---
r                      /'w-t-N-&-c,s-c/on)'tnvpxzz'ng=A - s-- --
                       y
                     -V # q >/+- >çy lsvnmc/-hr-
                                               r .gc a /pA /w                                                         --
                       !V7
                         '
                         .Aa uw'
                               /W joxty rnu/y-p ooz----
                      iJczlVz- /w zœs? -yya- . Jiz
                                             -    W-lzpzmu                       -




     @                !% &-gyorAwA'
                      -            - .l
                                      -,
                                      * wt
                                         //1zo > szm o     --
                      1* #0 nV J- 'ZV.---
                      '-
                                      w > w-> c-en al cv s
                      ir poast :e
                                -- ..J. ww A m m z lo t- - -                         -   -            -



                       l4.

k
                       !0-Jœtksà
                       j

                       1w& 4 a
                       ..
                              >v)psw-yt.4
                         ' Ja J-

                                     -
                                        5
                                        +
                                        .y
                                        . v
                                        pe'
                                            -
                                            '
                                            (S/
                                             -




                                          z )'
                                             .
                                             nJ
                                               g y-a
                                               --= .
                                                     .
                                                   s>.
                                                      y y    --
                                                      a.As.----
                                                                         .   -   z                ,           -   -   -




!
-                     -ifw - / 4-<v- -%'
                                       - wmJ,/3,-zo W V
                                                 -    -u z-                                               ,       -
                       i> cA u 4't5    .
                                       '. é)?ps />., zpa'
                                                        caa > , tA
                                                                 '
                       !
                       I
                       !lm ds A m y- c7> W. A '
                             ,
                                               J,- k A wtq ,/7Av-r - -
                         tv21l Aw, s ' ewz
                                         pzu'Vr 70 sVCA zA' âA
                                         -           -                                                    -




.- -- -- -             i
                       t. r.-----c
                        -..      -l
                                  or.' Anoz.-
                                            z> .A zA
                                                   ',;z,>gA
                                                          J r ---z
                                                                 -m -
                       1w >.w. àono œ/o/-zovozw s r - z>
à
-                      i>.J A -,m w )cZ G
                       )                           g       ,,,vy- - .                             -




 @           -   -                         > #-J-/, -/ t--g*w . --
                                                             .   -   -   -   -


                       1
;                      1
'
j
I
                       l                                 .
I
I                      I
    lnmate Name: GROSS,W ESLEY DAVID                        '                            Reg #: 19188-084
    DateofBirth: 09/17/1975                           Sex:      M Race: W HITE           Facility: CUM
    EncounterDate: 05/09/2019 07:31                   Provider: Amezcua,Jody L.RN        Unit: G03
ROS:
OBJECTIVE:
Tem perature:
   Date               Tim e         Fahrenheit Celsius Location               Provider
       05/08/2019     15:46 CUM           98.8 .      37.1 Temporal           Gera,Tom PA-C
    Pulse:
        Date       Tim e            Rate PerM inute     Location              Rhythm    Provider
        05/08/2019 15:46                         81                                     G era,Tom PA-C
    Blood Pressure:
.       Date       Tim e     Value         Location          Position       CuffSize    Provider
        05/08/2019 15:46 CUM 107/70                                                     Gera,Tom PA-C
    W rjghtPeak Flow:
         Date       Time            Attempt1 Attempt2 Xttempt3 Effort              Bronchodilator Provider
         05/08/2019 15:46 CUM             410          540         500 Fair        Wi
                                                                                    thout        G era,Tom PA-C
    SaO2:
        Date          Time           Valuel@Al Air                      Provider
        05/08/2019    15:46 CUM            97                           Gera,Tom PA-C
    W eight:
         Date         Time              Lbs       Kg W aistCircum . Provider
         05/08/2019   15:46 CUM        156.0     70.8               Gera,Tpm PA-C
    Exam :
       M outh
           General
              No:Lesions
     Exam Com m ents
       43y.o.W M with hx Asthma and Hepatitis C.Received Hep C treatment1/1/19-2/25/19.

       Deniesfam ily hx ofColon Cancer.
       Statesfam ilyhxofelevated Iipids = m other.

       LabWork2-5-18:Chol162,TG 90,HDL57,LDL 87,HgbAlc5.5
       ASCVD Score = 0.7%                       '

       Hepati
            ti
             sA/B vaccinationseriesstarted 5-8-10
       Refused Pneum ococcalvaccination
    A SSESSM ENT:
           Preventive Hea1thV i
                              sit
    PLAN:

    Schedule:
       Activity                                           Date Scheduled Scheduled Provider
       Pneum ovax 23 lm m unizati
                                on                        05/09/2019 00:00 Nurse 02
           hxasthm a

    Generated05/09/201907:45byAmezcua,JodyL.RN          BureauofPrisons-CUM                                  Paga2 of3
Wellmont CORP 1                                                   3/17/2017 2 :43 :47 PM                                                   PAGE                    3/004                      Fax Server


                                                                                                                                                                             /9 lW - % P*
               '
               *.
                GN k                                                                W ELLMONT HEALTH SYSTEM                                                              o Ross,W ESLEY DAVID
               *'
                1kNx
                   x
                   ic'                                                              SERVICE AR EA                                                                        M nN:00824858
            xxox                                                                    190:AmericanWay                                                                      DoB:9/17/1975.sex:M
 w
         Ah
          .'
           ellno nt
                .
                          '
                                                                                    KingsportTN 37660                                                                    Enc.Date:0521:#1a
 Ht-1th &.. < tvn

                                                                                                                                                                 Resulied:05/14/13 0857,Resul
                                                                                                                                                                                            lstatus:Final
 XR chest1Vlew (40B2243J(contInued)
     -              -                                      -                                                                          -                    -        -                                                                                 result
   Resulting lab:   EM C RAD
         Nacafve:
         Exam Slad 201305132235
         Exam Slop 2Q1305132245
         HISTORY:Chestpain orz-month.Raised red area on chest.
         PORTABLE GHEST 05/13/2013 10:49 P.M.
         Comparisenwith 08/27/2011. The Iungs are free ofinfiltrates. Mild
         changesofchronic obstructive pulmonarydisease. Heartand
         m edi
             àslinum are within norm alllm its.
         GONCLUSION:
# Mildchangesofchronicobstructivepulmonarydisease.
            Transcriptionisl- SPEEGHQ
            Reading Pnysi  cian-KATHLEEN A DEPONTE,M .D.
            Releasing Physician-KATHLEEN A DEPONTE,M.D,
            Released Date Time-05/14/13 0857
         Sm ecimen Inform ation
           -                                       -                                                                         --            --                                    -                               -            -               -

          ID                Type                  Source                                                                                                                 Collected On
          6578939                                                                                                                                                        05/13/13 2235

Testlnq Perform ed B#                                                                                                                                                                                                                                          .
         Lab-Abbravi
                   ation                               Name                                         Direclor                                  .Aédress                                              Valid DateRange
         9 -EMCRad                                     EMC RAD                                      ModelLab                                    5301 Tokay Blvd.                                    01/24/07 1652 -Present
                                                                                                    Director                                    Madison W l53711

     Order                                                                                                                                                           CT Anglogram ChestW lthom andWlth
                                                                                                                                                                        Contrast(1MG2061(Order4082214)
GT Anglom ram -chestW lthoutand W lth Contrasl140822141                                                                           -                                             -              -      -      -                            -

  Electfcnicallysigned by: lnlerlace,Rad Converslon on 05/33/13                                                                                                                                                               Status:Com pleled
  2355
  4
  .::
    1.1
    .
      1-4  :1s..r.i
      -........e  ..n
                  .    .....!
                    ...;    t
                            p
                            !,
                             s..
                               e..r
                                  ..
                                   k
                                   '
                                   :...
                                      1
                                      ,
                                        1'1kt
                                      ..-.-   4E.),,l
                                            .-.
                                              -     -'
                                                    . -
                                                      l
                                                      .q
                                                     ...1
                                                       .;2
                                                         l
                                                         -
                                                         - 4
                                                           ;-2
                                                          -.  4.:-2..,u.-R.-.-.a
                                                             ..                     d...-C
                                                                               .....-    .  O-..n...-v
                                                                                         ..s.          e.--.f
                                                                                                     -e.      -.xi
                                                                                                            ..s  -o
                                                                                                                  ...n-...4
                                                                                                                     ..   :.2
                                                                                                                          . ,5
                                                                                                                            ..  /  1
                                                                                                                                ....
                                                                                                                             ....      t
                                                                                                                                       E
                                                                                                                                   ..,..
                                                                                                                                       .i.k
                                                                                                                                        - /
                                                                                                                                          ..
                                                                                                                                          .
                                                                                                                                            1......:
                                                                                                                                            --...3 1
                                                                                                                                                   E
                                                                                                                                                   .
                                                                                                                                                   .t
                                                                                                                                                    .-1
                                                                                                                                                      j
                                                                                                                                                      5
                                                                                                                                                      .
                                                                                                                                                      Ix
                                                                                                                                                       5
                                                                                                                                                       -.-
                                                                                                                                                         5
                                                                                                                                                         .-.
                                                                                                                                                           -....,..
                                                                                                                                                                  A,
                                                                                                                                                                   ...
                                                                                                                                                                     u
                                                                                                                                                                     ...
                                                                                                                                                                       t.
                                                                                                                                                                        h
                                                                                                                                                                        ...
                                                                                                                                                                          o..r
                                                                                                                                                                             ..
                                                                                                                                                                              i
                                                                                                                                                                              g
                                                                                                                                                                              ...
                                                                                                                                                                                e-.d
                                                                                                                                                                                   ....b
                                                                                                                                                                                       ...
                                                                                                                                                                                         -
                                                                                                                                                                                         y..
                                                                                                                                                                                           z
                                                                                                                                                                                           -
                                                                                                                                                                                           ....
                                                                                                                                                                                              T-.
                                                                                                                                                                                                u
                                                                                                                                                                                                -.n
                                                                                                                                                                                                  ..-
                                                                                                                                                                                                    q..
                                                                                                                                                                                                      1
                                                                                                                                                                                                      E
                                                                                                                                                                                                      i
                                                                                                                                                                                                      .k
                                                                                                                                                                                                       ...
                                                                                                                                                                                                         -
                                                                                                                                                                                                         1
                                                                                                                                                                                                         i
                                                                                                                                                                                                         .
                                                                                                                                                                                                         -.
                                                                                                                                                                                                          -.-
                                                                                                                                                                                                            R
                                                                                                                                                                                                            ..-
                                                                                                                                                                                                              e
                                                                                                                                                                                                              ...
                                                                                                                                                                                                                d.d
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                   -y,-.
                                                                                                                                                                                                                       M-
                                                                                                                                                                                                                        ..-
                                                                                                                                                                                                                          D.-.......--...
                                                                                                                                                                                                                                        --..
                                                                                                                                                                                                                                           ,.....-
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                 ,-.,
                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                     ....-
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         ,-
                                                                                                                                                                                                                                                          .......
                                                                                                                                                                                                                                                                v...
  Frequency: :5/13/13 2355 -
     Resull                                                                                                                                                             CT Anglogram chestW llhoutand W ith
                                                                                                                                                                                                     contrasl(Order4Q82214)
                                                                                                                                                                 Resulted;05/14/13 2100,Resultstalus:Final
CT Anqlo-nram c hestW Ithoutand W 1th contrast140822141
         --                   -            -   -                                                                                                                                                                                                      -result
   Resulting lab:    EMC RAD
  Narralive;
   Exam Slart201305132355
   Exam Stop 201305140010
  HISTORY:Chestpain in the centerofthe chestforseveraldays.                                                                                                                                   '                                    -              -

Generaled byHKR2 at3/17/17 2:05 PM                                                                                                                                                                                                                Page 3
    Wellmont CORp 1                        371772017 2 :43 :47 PM   PAGE         47004      Fax Server

L '
L                                                                                   lq /#J--92 LfP&
            A.
             41X
               :
               XXxo
                  X                               W ELLMONT HEALTH SYSTEM         GRoss,W ESLEY DAVID
            Gxwx
               xw     .
                                                  SERVICE AREA                    M RN :oo:248s8
                 s.                               lgos Am eriean W ay             DoB!9/17/1975.Sex:M
     x
         B 'dlnlont
             .
                      '                           Kingspo?tTN 37660               Enc.Date;os/lj/la
     '
     Htxlth :N%t
              w t.
                 4n

     CT Anglogram ChestW lthoutand W 1th contrast(40822142                      Resul
                                                                                    ted:05/14/13 2100,Resul
                                                                                                          tstatus!Final
     lconllnued)-             - -   -                                   -   -                                    result
         COMPUTERIZED TOMOGRAPHIC ANGIOGRAPHY OF THE THORAX-PE PBOTOCOL:
         Thinsecticn helica!imageswere obtalned foljowing IV contrastwlth
         standard PE prctecol.
         Tbe lung parenchymashows mild centrilobularemphysema in the lung
    .u
    $ app
        i
        cer
          sl
           .
           nA
            be
             4mili
                 mel
              Hepeaterne
                    CT isn
                         c
                         r al
                            ci
                             fi
                              ednodul
                          ecommended
                          .
                                    einasi
                                        nt
                                         xer
                                           iorse
                                           mont gm
                                               hstoe
                                                   ntofyear
                                                   one ther.i
                                                            ght
                                                            No
         pl
          euralorpericardialeffusions.
         The pulmonaryarteries arewellopacified and shcw no evidence Qf
         emboli.Noaorfcdissection oraneurysm. No adenopathyisseen.
         Residualthymus.Upperabdominalccntents are unremarkable.
         Esophagealwallmayshow mild diffuse thi
                                              ckening,possibl
                                                            yesophagi
                                                                    lis.
         Correl
              ate clinically.       '
         CONCLUSION:
          1,No evidence ofpulmcnaryembol   ism,aorti
                                                   c dissectinn oraneurysm.A 4
         to5 millimeternoncalci
                              fied rightupperIobe pulmonary nodul e,
         îndeterminate.RepeatCT isrecommended insix monthstoone year.
         z.-suspectesophagl
                          tis.

         Thestudyhad beensanttuanighthawkservicejustfollowingtheexam
         wi
          th similarfindings repcded.
            Transcriptionist-ELIM BETH IHOBACKZTranscriber
            Reading Physi  ciûn-KATHLEEN A DEPONTE.M.D.
            ReleasiigPhysician-KATHLEEN A DEPONTE,M.D.
             Released Dale Time-05/14/13 21Q0
         Specimen Information                                                                      :
          ID              Type                           Source                    Collected On
          6578977                                                                  05/13/13 2355

    Testlnq Perform ed B#     -

       Lab-Abbreviatlnn                 Name           Director        Address                Valid Date Range
       9 -EMCRad                        EMC RAD        ModelLab        5301Tokay Blvd.        01/24/07 1652 -Present
                                                       Director        M adison W l537111

                                                        END O F REPO RT




    Generated byHKR2 at3/17/17 2:05 PM                                                                          Page 4
                                                                                     (




 r

       m p ,/*v >                   r       &     ' .'          *
                      ZH                                            >        I
T cr   &          1,f z'                  # Tc'v e-      p ,
                                                           -L Z&d-                       -   --



LGV
 .                           /*                 6        A zx'c                  .
                                            '                           -
       t%                                                ..-.

 Oh
 #
       pm eu          X ' 'vco      # :
                                                 m 1     lo At- dr      D.
                                                                .
       &        2.u                 .)N
                                      m &       o.. .:1
                                                      .p.g J'
                                                            ;/ Z.Z .G1

                               x .. u )
                                           d/     M fs


            :              J    '
                                D   *
            &z4 M Z p Z. p                 -      *
